DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from provisional application 62316128, filed 03/31/2016.
Status of Claims
	Claims 28, 31-33, 35-38, 41-43, and 46-54 are pending.
	Claims 33, 42, and 47 have been withdrawn from consideration.
	Claims 1-27, 29, 30, 34, 39, 40, and 44 have been cancelled.

Election/Restrictions
Applicant’s elect Species I (Figures 5A) and Sub-species 7 (Figures 19AB) without traverse on 09/14/2021.

Information Disclosure Statement
The Information Disclosure Statement filed on 02/01/2022 has been considered by the examiner.  The information disclosure statement has numerous citations stricken through. The applicant has cited documents from numerous US applications. They are stricken through because the office actions and other correspondence within those applications are not documents relevant to the patentability of the current claims. These documents may have citations to relevant documents, but the documents themselves are not relevant. They are not addressing the same claim language and were not drafted with the current claims in mind.

Specification
The previous objection to the disclosure has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 49, 52, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is rendered indefinite because the 3rd set of bridge members is addressed twice instead of addressing the 4th set of bridge members.  The applicant is advised to amend line 9 to recite “the fourth set”.
Claims 49, 52, and 53 and are all rendered indefinite by similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31, 32, 35-38, 41, 43, 46, 48, 49, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (Thompson) US 2004/0254627 A1 in view of Neuss et al (Neuss) US 7,070,614 B1.
	Thompson discloses the invention substantially as claimed being a self-expanding stent comprising a plurality of rings defined by struts 30 in zigzag shapes spaced about a longitudinal axis comprising a plurality apex and troughs and a plurality of flexible bridge members connecting the rings at adjacent apexes. The bridges comprise 4 sets of bridge members connecting adjacent pairs of rings, wherein the orientation of sets 1 and 2 (bottom and top of Figure 2) and sets 3 and 4 (middle two sets) are mirrored in orientation. 
	In regards to the claimed general shapes Thompson discloses a first set of bridges with a general U shape 38 including two round bends (Figure 1 and the upper middle embodiment of Figure 31) and a second set of bridges 16.  Thompson further discloses a plurality of other shaped bridges which can be interchanged with those shown including a general Z shape including two acutely angled bends (the upper left embodiment of Figure 31).  In regards to claim 34, neither of these bridge shapes lend themselves to be parallel or perpendicular to the longitudinal axis.
	In regards to claims 32, 41, 46, 48, 49, 51, 52, and 53, it is noted that the term unconnected apexes is being interpreted as meaning the apex is unconnected to any bridge members, not unconnected from any other adjacent structures.  Thompson teaches that the spacing of the bridges are equal about the circumference and spaced such that there is at least 1 unattached apex between each attached apex (Figure 2).  With regards to claims 49 and 53, the claims broadly define first and second numbers, but do not require that the numbers are different.  Accordingly, Thompson discloses spacing of at least 2 unattached apexes as the number between all 4 of the sets of bridges.

However, Thompson does not disclose the use of bridges comprising Z shapes with 2 acute angles and 3 struts neither parallel or perpendicular to the long axis or S shapes with 2 rounded bends and three struts neither parallel or perpendicular to the long axis.
	Neuss teaches the use of a stent comprising a plurality of circumferential sets of different shaped bridging members (Figures 6 and 13) (first and second sets at each end having straight shapes) (third and fourth sets at in the middle having S-shapes) in the same field of endeavor for the purpose of providing varied flexibility about the length of the stent.  Neuss further discloses a variety of other bridge shapes can be interchanged with the shown configuration in Figure 13.  Specifically, Neuss discloses Z-shaped bridges (Figures F) comprising 2 acute angles and 3 struts not oriented parallel to the longitudinal axis and S-shaped struts (Figure 6e) comprising 3 rounded curves 3 struts not oriented parallel to the longitudinal axis
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the first and second sets of bridges at the far ends of the stent of Thompson with the Z-shaped bridges of Neuss and to replace the middle two sets of bridges of Thompson with the S-shaped bridges of Neuss in order to provide the stent with increased and varied flexibility to better match the implant site.  

Claims 50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Neuss (Combination 1) as applied to claims 28, 31, 32, 35-38, 41, 43, 46, 48, 49, and 51-53 above, and further in view of Jang USPN 6,113,627.
Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the middle third and fourth bridge sets are un equally spaced.
	Jang teaches the use of a stent comprising ends with equally spaced sets of bridges and middle sets of bridges unequally spaced (Figure 5) in the same field of endeavor for the purpose of improving the stents ability to bend and flex to match the shape of the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the third and fourth sets of Thompson to have unequal spacing as taught by Jang in order to improve the stents ability to bend and flex to match the shape of a curved implant site.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 28, 31, 32, 35-38, 41, 43, 46, and 48-54  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3774